—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered April 29, 1996, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree in satisfaction of two indictments and several other charges involving his alleged participation in a series of burglaries in Franklin County and was sentenced to a prison term of 6 to 12 years. We reject defendant’s contention that the sentence was harsh and excessive and should be reduced because it was disproportionate to the 3 to 9-year sentence imposed upon his codefendant. The fact that defendant received a greater sentence than that of his codefendant does not require that the sentence be modified (see, People v Laraby, 196 AD2d 942, Iv denied 82 NY2d 898). County Court explained that any disparity in sentencing was the product of its consideration of a number of subjective and objective factors unique to each defendant. Given the nature of defendant’s crime, his criminal *729history and the fact that his plea significantly reduced his potential sentencing exposure, we find no basis upon which the sentence should be disturbed (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899). Defendant’s remaining contention has been considered and found to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.